SADLER, J.
We have carefully considered the motion for rehearing in this cause and the very lengthy argument of counsel for defendant in error in support thereof.
In our original investigation, we carefully considered every contention of the parties, and the motion presents no new view of the facts or law. The petition of plaintiff was offered and admitted in evidence for the purpose of showing only what the pleadings were originally.
The special charge requested by defendant Railway Company followed a refused peremptory charge asked by them, and in view of the record did not invite error.
The motion should be overruled.
PHILLIPS, C. J.
The recommendation of the Commission of Appeals on this motion is adopted. The motion is accordingly overruled.

c&ssFor other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes